Citation Nr: 0630965	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 20 percent for low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from June 
1976 to November 1988.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas that granted an 
increased (10 percent rating) for low back disability and 
continued a 10 percent rating for right knee disability.  In 
July 2004, the RO increased the rating for the right knee to 
20 percent, effective in November 2001.  In May 2005, a 
videoconference hearing was held before the undersigned.  In 
July 2005 the case was remanded for further development.  In 
March 2006, the RO increased the rating for the low back 
disability to 20 percent effective in February 2006.  The 
veteran has not disagreed with the effective dates for the 
interim increases.  


FINDINGS OF FACT

1.  The veteran's service connected right knee disability is 
manifested by traumatic arthritis with slight limitation of 
motion; objective subluxation, lateral instability, 
compensable limitation of flexion and/or extension and 
ankylosis are not shown.  

2.  The veteran's service connected low back disability is 
best characterized as severe disc disease; pronounced disc 
disease, ankylosis, separately ratable neurological 
impairment, or incapacitating episodes are not shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected right knee disability. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes (Codes), 5257, 5258, 5260, 5261 
(2006).  

2.  A 40 percent rating is warranted for the veteran's 
service connected low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5292, 5293, 5295 (effective prior to Sept. 23, 2002), Code 
5293 (effective prior to September 26, 2003), Codes 5237, 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  An April 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)).  The rating decisions, an October 2002 
statement of the case (SOC) and supplemental SOCs (SSOCs) in 
January 2003, July 2004 and March 2006 provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.   

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was afforded VA 
orthopedic evaluations.  He has not identified any additional 
evidence pertinent to these claims, and in August 2004 
advised that he had no additional evidence to submit.  VA's 
assistance obligations are met.  

II.  Factual Background 

On August 2002 VA orthopedic evaluation the veteran reported 
that his back symptoms had become progressively worse with 
his current job involving flexing and bending to provide 
respiratory care.  He would experience sharp pain that 
radiated to his hip area on the job.  He also reported muscle 
spasms.  His symptoms were aggravated by forward bending and 
cutting the grass.  Physical examination showed normal gait 
and no ambulatory aids or braces.  Pelvic height was 
symmetric, heel/toe walk was stable, there was increased 
abdominal protuberance and there was tenderness to palpation 
at L5-S1.  Range of motion was 80 degrees forward flexion, 30 
degrees extension, 25 degrees right lateral flexion, 30 
degrees left lateral flexion, 30 degrees right rotation and 
40 degrees left rotation.  Lower extremity 
vascular/neurological examination was intact without deficit.  
Reflexes were 1+ L4-S1.  Wadell was 0/5, straight leg raise 
was negative sitting and lying, Hoover test, Patrick test and 
Goldthwait's sign were all negative.  X-rays showed L5-S1 
spina bifida occulta.  The diagnosis was lumbosacral strain, 
chronic, recurrent, with spina bifida occulta.  

Regarding the right knee the veteran stated that it felt 
unstable and buckled when he walked.  He had morning 
stiffness on ambulation, pain associated with the above 
symptoms and post-activity swelling secondary to his walking 
program.  His symptoms were aggravated by the winter cold and 
prolonged walking.  He took Motrin for both his back and 
right knee, and used a knee brace as needed.  Physical 
examination showed normal anatomical landmarks and a 10 cm 
scar on the right medial joint line.  There was no edema or 
swelling.  The knee was tender to palpation at the right 
medial joint line.  Flexion was 120 degrees and extension was 
0 degrees.  Lachman, Drawer, pivot, McMurray, valgus/varus 
and flexion overexposure tests were negative.  The diagnoses 
were medial meniscus tear, medial collateral ligament tears, 
arthrotomy, medial meniscectomy arthroscopy, chondromalacia 
patella, synovitis and post traumatic arthritis of the right 
knee.  

A September 2002 private MRI of the lumbar spine produced a 
diagnosis of very early disc desiccation at L4-5 with mild 
bilateral facet hypertrophy; mild narrowing of the central L4 
neural foramina worse on the left with no nerve root 
compression seen; and degenerated L5-S1 disc with desiccation 
and very mild annular bulge with no mass effect seen.  

A September 2002 private evaluation of the right knee showed 
diagnostic impressions of mild degenerative joint disease and 
chondromalacia patella.  The veteran did not report any 
problems with locking and giving way but did have a mobile 
type pain basically centered under the patella.  Physical 
examination showed full range of motion with crepitus.  There 
was no fluid in the knee, but there was boggy synovitis.  
There was pain underneath the kneecap but no medial or 
lateral joint tenderness.   

A September 2002 private MRI of the right knee produced a 
diagnosis of prominent osteoarthritis of the knee most 
severely involving the medial and patellofemoral 
compartments, prominent chondromalacia of the patella seen 
most severely involving the lateral facet, marked attenuation 
of the medial meniscus with apparent flap tear of the 
posterior horn of the medial meniscus with absence of the 
central portion of the posterior horn of the medial meniscus 
and fairly large medial and patellofemoral osteophytes. 

On October 2002 private follow up visit for the knee and back 
the diagnosis was torn medial meniscus along with 
degenerative disease.  The veteran complained of knee pain 
and swelling, with the swelling causing additional pain in 
back of the calf.  Regarding his back, he was still able to 
work, but was bothered by pain.  

A December 2002 private surgical report shows that the 
veteran underwent right knee arthroscopy with partial medial 
meniscectomy and a synovectomy.  There were no complications.  
The postoperative diagnoses were medial meniscus tear, 
fraying lateral meniscus and synovitis secondary to 
degenerative disease.  

May 2003 to August 2003 private medical records from Dr. B 
report evaluation and treatment of the veteran's right knee.  
Diagnoses included tricompartmental degenerative joint 
disease, chondromalacia and patellofemoral syndrome.  August 
2003 physical examination revealed apprehension and crepitus 
with range of motion.  Extension was to 0 degrees and flexion 
was to 105 degrees.  There were patellofemoral pain, 2+ 
pulses with brisk capillary refill, and a slight 5 degree 
varus deformity.  On earlier, May and July 2003, examinations 
the veteran was noted to have an antalgic gait.  He reported 
that walking long distances and standing for prolonged 
periods aggravated the condition.  He received Hyalgan 
injections for pain.  

On September 2004 VA examination (to determine whether the 
veteran's left knee disability was related to the service 
connected right knee), the right knee diagnosis was traumatic 
arthritis post multiple surgical procedures.  Physical 
examination revealed no erythema, warmth or effusion of the 
knee.  There was slight tenderness to palpation about the 
medial aspect of the right knee.  Active range of motion on 
the right was 0 degrees extension to 110 degrees flexion with 
passive range of motion to 130 degrees, limited further by 
body mass.  Range of motion was accompanied by significant 
retropatellar crepitus and clicks.  There was no evidence of 
instability on varus-valgus stress testing in extension or 30 
degrees of flexion.  Lachman and drawer tests were negative.  
Patellofemoral compression tests were equivocal and the 
McMurray test was negative.  

At the May 2005 videoconference hearing the veteran testified 
that he was taking 800 mg of Motrin twice a day for his back, 
along with Flexeril as needed at night.  He used a TENS unit 
as needed.  He had pain that radiated down to his left hip 
and then down the right side of his leg to his kneecap about 
3 to 4 times per week, which his chiropractor had indicated 
was probably sciatic nerve related.  He experienced muscle 
spasms every morning after getting up and would also get them 
during the day, particularly if he was bending or standing 
for any length of time.  He used to work as a respiratory 
therapist but had not been able to that job for the prior 2 1/2 
years due to his back condition.  Instead he worked as an 
operations manager for a medical equipment company.  He was 
not able to drive long distances as it would cause spasms.  
He would experience pain if he climbed more than one flight 
of stairs.  He could not walk long distances, could not mow 
the lawn and could not play with his grandson like he would 
have liked to.  He had not had any incapacitating episodes 
and had gotten some relief from chiropractic treatment.  
Regarding the knee, he testified that he took the Motrin and 
was receiving Hybolin injections, which alleviated the pain.  
The knee would swell and give out from time to time, and he 
wore a new brace for stability.  He could not squat or run, 
and his private physician, Dr. B, had informed him that he 
would probably need a knee replacement within the following 5 
to 10 years.  He did not have much swelling with his knee 
because he had greatly limited his physical activities.  

2004 private medical records show evaluation and treatment 
for both the right knee and low back.  Diagnostic assessments 
included tricompartmental degenerative joint disease changes 
of the right knee with moderate to severe pain, herniated 
disc at L4-5 and L5-S1 and facet atrophy at L4-5.  The 
veteran received Hyalgan injections for his knee and epidural 
injections for his low back.  

Private pain treatment records from December 2004 show 
additional lumbar epidural steroid injections.  Diagnostic 
assessments included degeneration of the lumbar disc and 
lumbosacral radiculitis.    

A January 2005 letter from private pain physician, Dr. S, 
indicates that the veteran's most recent MRI, in January 
2005, showed some disc bulging with a possible very small 
slipped portion of the disc at the L4-5 level.  In comparison 
to the veteran's old X-rays, there may have been some 
worsening at the L4-5 level but the physician was simply 
going by the written reports and the best evaluation of 
worsening was sometimes with the films looked at side by 
side.  Nonetheless, Dr. S commented that the results did not 
look horrible.  She recommended continuing the current 
treatment of medication and exercise.  

Private chiropractic treatment records from February 2003 to 
April 2005 show ongoing treatment for the low back.  A 
February 2005 assessment notes moderate lumbar degeneration 
of L5/S1 and L1-L3 with pelvic unleveling (left pelvis 3/4 
inches lower than the right) and a pain level of 5 out of 10.  
Lumbar spine range of motion appeared to be 40 degrees 
flexion, 15 degrees extension, 25 degrees of left and right 
lateral flexion and 30 degrees of left and right rotation.

On February 2006 VA orthopedic examination the veteran 
reported fairly constant right knee pain at the 2-3/10 level 
with increased pain described as sharp occurring once every 
two weeks, primarily related to prolonged standing or weather 
changes.  The pain level went to 5-6/10 with the sharp pains 
and these episodes lasted for one to two hours if related to 
standing and could last half a day if related to weather 
changes.  His knee would "buckle" occasionally when he 
stepped off a curb or when he climbed stairs.  He had no 
stiffness and an infrequent sensation of giving way, which he 
described as the knee feeling like it was loose.  He had 
intermittent post activity swelling, which was not severe and 
an occasional sensation of heat in the knee without any 
noticeable redness. He described fatigability after walking 
approximately 1/2 mile.  At that point he would have to stop 
and rest for about ten minutes and then he could resume 
walking without difficulty.   He described non- activity 
related flareups of pain in his right knee, unrelated to 
prolonged standing or weather changes, which approached the 
5-6/10 level and occurred once every two to three weeks.  He 
did not use a crutch or a cane to ambulate but wore a knee 
sleeve, which he described as a knee brace, but the "brace" 
did not have any metal hinges and was not used for any 
instability.  The veteran denied dislocations or subluxations 
in the knee.  The right knee had no significant impact on the 
veteran's activities of daily living but did affect his 
occupational activities as a realtor, primarily in the 
ability to stand for a prolonged period of time, walk on 
inclines, and walk on uneven ground (while showing houses as 
a part of his job).  To counter these problems, the veteran 
used an assistant who performed most of the house-showing 
activities, while he attended to the paperwork.  

The location of the veteran's pain in the lower back was in 
the midline, just above the lumbosacral junction with some 
discomfort going to either side.  He described the pain as a 
constant ache which averaged a 4-5/10.  It lasted most of the 
day with some relief during recumbency at night and was 
slightly exacerbated by cold weather.  He also had fairly 
frequent episodes of sharp pain, which occurred at least 2 to 
3 times per week and lasted for approximately 1 to 2 hours.  
He described the sharp pain as being a spasm brought on by 
bending, lifting or staying in a stooped posture.  He used a 
TENS unit for relief of these acute episodes of pain and 
missed only one or two days a year of work due to his back.  
His treatment had been fairly consistent over the past 
several years with weekly chiropractic care, a regular 
exercise program, heating pads, the TENS unit, and pain 
medication.  He could walk approximately 1/2 mile without 
stopping to rest, and denied use of assistive devices for his 
back.  If he did not exercise caution getting out of a 
vehicle or twisting to undo his seat belt he would experience 
severe spasms.  His activities of daily living were not 
impacted.  With regard to recreational activities, he could 
no longer ride a bicycle due to back pain, and did not 
participate in any other sports.  He was able to drive 
without significant restriction, but when he had had to drive 
a lot in his previous job he had experienced frequent 
episodes of increased pain in the back, the lateral aspect of 
his left hip and the anterior aspect of the left thigh.  

Physical examination showed a normal gait without antalgic 
features.  A generalized pattern of deconditioning was noted 
over the axial skeleton and in all extremities with poor 
muscle tone.  The veteran had palpable spasm, which was best 
described as mild, localized to the right side of the 
paralumbar soft tissues starting at about the spinous process 
level of L3 and extending down to the posterior-superior 
iliac spine over the sacroiliac joint on the right side.  
There was no pain or percussion of the posterior elements of 
the spine.  Range of motion findings for the lumbar spine 
included 0 to 60 degrees flexion with pain from 40 to 60 
degrees.  The examiner noted that observed range of motion 
exceeded the examination range of motion and estimated that 
forward flexion on an observed basis was 80 degrees.  
Extension was 0 to 20 degrees with a painful arc from 10 to 
20 degrees.  Side-bending to the right was 0 to 20 degrees 
with a painful arc from 10 to 20 degrees and side-bending to 
the left was 0 to 30 degrees with a painful arc from 20 to 30 
degrees.  Rotation is 0 to 30 degrees to the right and 0 to 
30 degrees to the left without complaints of pain.  
Neurological examination demonstrated 5/5 motor strength in 
both lower extremities.  Sensory examination showed no 
defect, with particular attention to the previously noted 
complaints of pain in the anterior left thigh with the 
examination showing no objective findings.  Reflexes were 
brisk and equal without delay or pathologic reflexes in both 
ankles and both knees.  Wadell's findings were 0/5.  X-rays 
of the lumbosacral spine showed spina bifida occulta at S1 
with minimal disc space narrowing of the lumbosacral spine 
disc spaces and straightening of the lumbar lordosis 
consistent with chronic spasm.   The diagnosis was lumbar 
spondylosis, moderate, characterized by facet 
hypertrophy/arthropathy and mild neural foraminal narrowing 
at the L4 level without evidence of radiculopathy.  The only 
Deluca criterion that was objectively evident on clinical 
examination was the functional restriction caused by pain.  
There was no objective evidence indicative of fatigue, 
weakness, incoordination or lack of endurance.  Bed rest had 
not been prescribed by a physician.  The veteran indicated 
that he had only missed one or two days per year over the 
last several years as a result of his back condition.  

Examination of the right knee demonstrated a normal gait 
without antalgia.  There was a well-healed, slightly oblique, 
10 cm nonadherent scar over the medial aspect of the right 
joint line.  The veteran had 2+ patellofemoral crepitus 
without subluxation or dislocation.  Passive and active 
ranges of motion were found to be the same with both showing 
a 5 degree extension lag (-5 degrees) with further flexion to 
135 degrees on the right.  Drawer sign was negative 
anteriorly and posteriorly and the collateral ligaments were 
intact.  McMurray test was negative and there was crepitus 
along the medial joint line with flexion and extension, as 
well as McMurray testing.  X-rays of the right knee showed 
moderately severe patellofemoral changes with moderate medial 
compartmental osteoarthritic changes.  The diagnosis was 
post-traumatic arthritis, right knee, moderately severe, with 
the most significant changes at the patellofemoral joint in 
the medial compartment.  The examiner opined that the 
veteran's subjective complaints of right knee pain were 
supported by objective physical findings, and with regard to 
Deluca issues, the examiner found that function was 
additionally limited by pain but that it was not further 
limited during flareups or with repetitive use and there was 
no evidence of significant fatigue or weakness or 
incoordination or lack of endurance except as impacted by 
pain.  Given the veteran's description of his brace, the 
examiner indicated that it did not appear to be anything more 
than an elastic sleeve and as such would not be used for 
instability.  The examiner found no evidence of objective 
subluxation or lateral instability of the right knee.         

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Right knee disability

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

The veteran's right knee disability is currently rated as 20 
percent under Code 5258 for dislocation of the semilunar 
cartilage.  As 20 percent is the maximum rating under this 
Code, the analysis will focus on whether a rating in excess 
of 20 percent is warranted under any of the other Codes 
applicable to disability of the knee, either individually or 
in combination.    Potentially applicable codes include Code 
5010 for traumatic arthritis, Code 5257 for instability, Code 
5260 for limitation of flexion and Code 5261 for limitation 
of extension.    

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion.  38 C.F.R. § 4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; and 20 percent when limited to 15 
degrees.  Higher ratings are available for more severe 
limitations.  [Plate II, reflects that normal extension of 
the knee is to zero degrees, and normal flexion is to 140 
degrees.]   Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe.  38 C.F.R. § 4.71a. 

The evidence of record does not show motion limitations that 
would allow for a compensable rating under either Code 5260 
or Code 5261.  Flexion has been consistently to 105 degrees 
or better, so a compensable rating under Code 5260 is not 
warranted.  Extension has been consistently to 5 degrees or 
better, so a compensable rating under Code 5261 is not 
warranted.  The veteran does suffer from arthritis and a 
limitation of extension (5 degrees) that is noncompensable. 
Consequently, he would be entitled to a 10 percent, but no 
higher, rating under Code 5010.  However, since the knee is 
currently rated 20 percent under Code 5258 for dislocation of 
the semilunar cartilage, and this Code encompasses limitation 
of motion, combining ratings under Code 5258 and Code 5010 
would not be appropriate.  (See 38 C.F.R. § 4.14, which 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology").  Thus, rating the veteran's knee 
disability under Code 5010 will not afford him a rating in 
excess of 20 percent.     

A compensable rating under Code 5257 (for recurrent 
subluxation or lateral instability) is not warranted as there 
is no objective evidence of right knee instability.  Notably, 
on February 2006 VA orthopedic examination Drawer testing and 
McMurray test were both negative, collateral ligaments were 
intact, and it was noted that the veteran had been using an 
elastic sleeve (which was not for instability) rather than a 
brace.  Earlier, September 2004, testing showed no evidence 
of instability on varus-valgus testing in extension or 30 
degrees of flexion of either knee.  While the veteran has 
reported knee instability, because he is a layperson, his 
reports are not competent evidence of medical findings.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Other rating Codes applicable to leg disability have been 
considered but as ankylosis and impairment of the tibia are 
not shown (See Codes 5256 and 5262), they do not apply.  
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the February 2006 examiner found 
that function was additionally limited by pain but that it 
was not further limited during flareups or with repetitive 
use and there was no evidence of significant fatigue or 
weakness or incoordination or lack of endurance except as 
impacted by pain.  Such moderate limitation of function is 
accounted for by the current 20 percent rating.   

In summary, a rating in excess of 20 percent for right knee 
disability is not warranted under any of the applicable 
rating criteria.  The preponderance of the evidence is 
against this claim and it must be denied.  

Low back disability

The veteran's service connected low back disability 
encompasses spondylosis and intervertebral disc syndrome.  
The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002 and September 26, 2003, 
respectively.  From their effective dates, the veteran is 
entitled to a rating under the revised criteria.  
Criteria in effect prior to September 23, 2002 

As the veteran's low back disability is currently rated at 20 
percent, the focus is on criteria that would allow for a 
greater than 20 percent rating.  Prior to September 23, 2002, 
Code 5293 provided a 20 percent rating for moderate disc 
disease with recurring attacks; a 40 percent rating for 
severe disc disease, with recurring attacks and intermittent 
relief; and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  

When the manifestations of the veteran's low back disability 
are compared to the above-outlined Code 5293 criteria, the 
disability picture presented is most consistent with a 
characterization of severe disc disease, warranting a 40 
percent rating.  Notably, the veteran was found to have 
palpable low back spasm on physical examination, and X-Rays 
revealed straightening of lumbar lordosis consistent with 
chronic [emphasis added] spasm.  The veteran uses heating 
pads and pain medication, and has been provided with a TENS 
unit.  He describes (and his description is not inconsistent 
with the objective evidence) fairly significant function 
limitation.  

A 60 percent rating under the pre-September 23, 2002 Code 
5293 is not warranted, as pronounced disc disease is not 
shown.  Recent (February 2006) examination did not reveal 
sciatic neuropathy with characteristic pain, absent ankle 
jerk, other neurological findings appropriate to the site of 
the diseased disc, or only little intermittent relief.  

As prior to September 23, 2002 40 percent was the maximum 
rating afforded for lumbosacral strain or limitation of 
lumbar motion, a rating in excess of 40 percent under such 
pre-September 23, 2002 criteria is not warranted.  While 
higher ratings may be assigned for ankylosis or vertebral 
fracture, such pathology is not shown.  (See 
38 C.F.R.§ 4.71a, Codes 5285, 5286, 5289).  


Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 for rating intervertebral disc syndrome was revised 
effective September 23, 2002 to provide that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.

As incapacitating episodes of disc disease are neither shown 
nor alleged, a rating in excess of 40 percent is not 
warranted.  Furthermore, a rating in excess of 40 percent 
under the revised Code 5293 based on a combination of 
neurological and orthopedic symptoms is not warranted because 
the maximum rating for orthopedic symptoms is 40 percent 
(Code 5292), and separately ratable neurological symptoms 
have not been reported.  

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
spondylosis is rated under the General Rating Formula for 
Diseases and Injuries of the Spine (Code 5242) and disc 
disease (Code 5243) is rated either under the General Rating 
Formula or based on Incapacitating Episodes.  As was noted 
above, incapacitating episodes have not been shown.  

Under the General Rating Formula, a rating in excess of 40 
percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  Ankylosis has not been reported.  
Consequently, rating the veteran's low back disability under 
the criteria which took effect September 26, 2003 would not 
be to his benefit.  







ORDER

A rating in excess of 20 percent for right knee disability is 
denied.

A 40 percent rating is granted for the veteran's service 
connected low back disability, subject to the regulations 
governing payment of monetary awards.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


